Citation Nr: 1216897	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-32 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for a service-connected psychophysiologic gastrointestinal reaction. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had service from January 1952 to November 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which continued a 10 percent disability rating for the service-connected psychophysiologic gastrointestinal reaction, and which also denied a TDIU.  

In September 2010, the Board granted an increased rating for the Veteran's service-connected disorder, increasing his evaluation to 50 percent, and denied entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand (Joint Motion) dated January 3, 2010, moved to vacate the Board's decision, noting that VA never attempted to obtain relevant Social Security Administration (SSA) records or VA outpatient treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico.  See Statements, February 29, 2008; April 21, 2010.  Consequently, the Joint Motion found that a remand was warranted for VA to make reasonable efforts to obtain SSA records, as well as VA treatment records for anxiety and depression.  A January 2012 Order granted the Joint Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case so as to ensure that there is a complete and current record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  

To begin, the Board notes that VA has a duty to attempt to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As noted in the Joint Motion, correspondence from the Veteran, dated February 29, 2008, indicated that he was in receipt of SSA benefits.  VA has a statutory duty to obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Further, the Joint Motion referenced a statement from the Veteran, dated April 21, 2010, noting that he began treatment at the local VA in San Juan for anxiety and depression.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand all available VA treatment records shall be obtained, to include the VAMC in Sun Juan, Puerto Rico.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall attempt to obtain and associate with the claims folder a copy of any current SSA Disability Determination(s) and all medical records relied upon in the decision.

2.  The RO/AMC shall attempt to obtain and associate with the Veteran's claims folder all available VA medical records not already of record, to include any from the VAMC in San Juan, Puerto Rico.

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts made to obtain such records.  

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

